                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN


In Re:                                                      Chapter 13
STEVE M SWATTLER                                            Case No. 2019-29047-BEH-13


               Debtor                                       NOTICE OF TELEPHONIC HEARING &
                                                            OBJECTION TO CONFIRMATION OF
                                                            MODIFIED CHAPTER 13 PLAN
       Now comes the Chapter 13 Standing Trustee, Rebecca R. Garcia, and objects to confirmation of debtors'
Chapter 13 Plan filed on June 18, 2020, for the reason that:

   The proposed plan is not substantiated by a budget.

WHEREFORE, trustee prays for denial of confirmation of debtors' Chapter 13 Plan filed June 18, 2020.

                                     NOTICE OF TELEPHONE HEARING

TO:     STEVE M SWATTLER                                   ESSERLAW LLC
        MOLLY M HICKS(NFS)                                 Trustee Rebecca R. Garcia

    PLEASE TAKE NOTICE that a telephone hearing will be held via conference call before the Honorable
Beth E. Hanan, United States Bankruptcy Judge, on July 21 at 10:30 AM, to consider the Trustee's Objection
to Confirmation of the Modified Plan filed June 18, 2020.

    To appear by telephone, you must call the court conference line at 1-888-808-6929, and enter access
code 9122579 before the scheduled hearing time. The court may already be in session, so please wait quietly
on the telephone for your case to be called. [If represented by an attorney, the debtor is welcome, but not
required, to participate in this hearing. If the debtor is not represented by an attorney, the debtor is required to
participate in this hearing.]

                                              Dated the 16th day of July 2020.
                                                       /s/ Rebecca A. Quiroz
                                                       Staff Attorney




Rebecca R. Garcia
Chapter 13 Standing Trustee
P O Box 3170
Oshkosh, WI 54903-3170
920.231.2150
Fax 920.231.5713
E-mail info@ch13oshkosh.com

                        Case 19-29047-beh       Doc 76      Filed 07/16/20       Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

In Re:                                                       Case No. 2019-29047-BEH-13
STEVE M SWATTLER

              Debtor

                                                             Chapter 13
                                                             CERTIFICATE OF SERVICE


STATE OF WISCONSIN )
                   ) SS
WINNEBAGO COUNTY)

   Jennifer L. Wojciechowki, being first duly sworn on oath, states that she is an employee in the office of
Rebecca R. Garcia, Standing Chapter 13 Trustee, P.O. Box 3170, Oshkosh, WI 54903-3170 and on the 30th
day of June 2020, a copy of the trustee’s Objection to Confirmation of Chapter 13 Plan filed June 18, 2020, was
mailed in a first class postage paid envelope to the following:

STEVE M SWATTLER
MOLLY M HICKS(NFS)
W6350 LILAC ROAD
MENASHA, WI 54952

and the following were served electronically

ESSERLAW LLC


                                               Dated the 16th day of July 2020.
                                                        /s/ Jennifer L. Wojciechowki
                                                        Jennifer L. Wojciechowki




                       Case 19-29047-beh         Doc 76    Filed 07/16/20     Page 2 of 2
